Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-25 are directed to information processing apparatus, information processing method, and non-transitory computer-readable medium storing a computer program readable by a computer of an information processing apparatus. Claims 1, 20 and 23 identify the uniquely distinct features of “in a case the recognized content of voice includes designating a template 10and adding data to a template, specify the data from the recognized content of voice, add the specified data to the designated template, and transmit a command for image formation to the image forming apparatus”. The closest prior art Yamada et al. (2019/0317103) teaches a printing system configured of a relay apparatus, an information processing apparatus, a print management apparatus, and a printing apparatus, in which the relay apparatus includes a display unit configured to display a setting screen including at least a first option to perform a print processing when a photograph is registered in a Web service and a second option to print game contents in response to a speech instruction in a predetermined phrase toward a speech recognition terminal, the options being such that a processing as a trigger is integral with an execution processing performed when the processing as a trigger is caused, a first transmission unit configured to transmit data storing place information corresponding to a posted photograph to the print management apparatus when the first option is selected and the photograph registered in the Web service is specified, and a second transmission unit configured to transmit an instruction to print the game contents to the print management apparatus when the second option is selected and a speech instruction in a predetermined phrase spoken toward the speech recognition terminal is specified, the print management apparatus includes a generation unit configured to acquire data corresponding to the photograph by use of the storing place information and to generate print data when receiving the storing place information, and to generate print data on the basis of the game contents when receiving the instruction to print the game contents, and the printing apparatus includes a print unit configured to acquire the generated print data and to perform a print processing (paragraph [0004]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Xu (US 2021/0295839) discloses voice control command generation method includes displaying, by a terminal, prompt information in response to a first operation, where the prompt information prompts a user to enter a to-be-recorded operation, receiving, by the terminal, one or more operations from the user, recording, by the terminal in response to a second operation of the one or more operations, operation information corresponding to the one or more operations determining, by the terminal based on a third operation of the one or more operations, first text information corresponding to the operation information, receiving, by the terminal, a first voice command, and performing, by the terminal, a corresponding operation based on the operation information when a text of the first voice command matches the first text information (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675